             Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 1 of 11




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
 8      MARY LOU GRANDE and MARK                            CASE NO. 2:19-cv-00333-MJP
        DOUGLAS GRANDE,
 9

10                        Plaintiffs,                       JOINT STATUS REPORT AND
                                                            DISCOVERY PLAN
11             vs.
12     US BANK NATIONAL ASSOCIATION, AS
       TRUSTEE FOR LEHMAN XS TRUST
13
       MORTGAGE PASS-THROUGH
14     CERTIFICATES SERIES 2007-7 (“US
       BANK”), AND NATIONSTAR MORTGAGE
15     LLC D/B/A MR. COOPER, QUALITY LOAN
       SERVICE CORPORATION OF
16     WASHINGTON and Doe Defendants 1 through
17     20,
                       Defendants.
18
            Pursuant to the Court’s Order of March 13, 2019 (Dkt. 8), the parties hereby submit this
19
     Joint Status Report and Discovery Plan and inform the Court as follows:
20

21                           I.         Nature and Complexity of the Case.
22          A.      Plaintiffs’ Statement of the Case
23          Plaintiffs Mary Lou Grande and Mark Douglas Grande bring this lawsuit against

24   defendants US Bank National Association, as Trustee for Lehman XS Trust Mortgage Pass-

25   Through Certificates Series 2007-7 (“US Bank”), and Nationstar Mortgage LLC d/b/a Mr.
26
     Cooper (“Nationstar”), Quality Loan Service Corporation of Washington (“QLS”) and Doe

       JOINT STATUS REPORT AND DISCOVERY PLAN - 1                          HENRY & DEGRAAFF, P.S.
                                                                              787 MAYNARD AVE S
                                                                               SEATTLE, WA 98104
                                                                       V (206) 330-0595 / F (206) 400-7609
              Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 2 of 11



     Defendants 1 through 20, for damages arising from a Foreclosure Fairness Act mediation under
 1

 2   RCW 61.24.163. This case was commenced on February 4, 2019 in the Washington State

 3   Superior Court for Snohomish County under case No. 19-2-01126-31. On March 6, 2019, this

 4   case was removed to the United States District Court for the Western District of Washington
 5
     under Case No. 2:19-cv-00333-MJP. All defendants have appeared, and Defendants US Bank
 6
     and Nationstar have filed a Motion to Dismiss Complaint set for the motion calendar on May
 7
     10, 2019.
 8
            Plaintiffs allege claims for breach of contract, breach of good faith and fair dealing,
 9

10   violations of the Washington Consumer Protection Act, RCW 19.86 et seq., the Equal Credit

11   Opportunity Act (ECOA) 15 U.S.C. §§ 1691-1691f (2006), Negligent Misrepresentation, and
12   the Tort of Outrage. Plaintiffs claim that they were offered and successfully completed a trial
13
     period plan by Nationstar, that upon completion should have resulted in a permanent
14
     modification of Plaintiffs’ mortgage loan. After completing the trial plan period Nationstar
15
     offered a permanent loan modification which the Plaintiffs timely accepted but Nationstar
16

17   refused to counter-sign and refused to accept payments the Plaintiffs attempted to make online

18   to that permanent loan modification. Plaintiffs assert that Nationstar is legally obligated to

19   permanently modify Plaintiffs’ loan based on Plaintiffs’ successful completion of a trial period
20   plan and acceptance of the permanent loan modification offer that was signed on July 28, 2017
21
     and received by Nationstar on August 8, 2017.
22

23          B.      Defendants’ Statement of the Case

24           The parties’ dispute centers on Plaintiffs’ unsuccessful attempts to obtain a permanent

25   loan modification. Nationstar offered Plaintiffs a trial period payment plan followed by an offer

26   of a permanent loan modification in July of 2017. At most, the allegations of the Complaint

     establish that Plaintiffs failed to accept the offered loan modification because they could or
       JOINT STATUS REPORT AND DISCOVERY PLAN - 2                             HENRY & DEGRAAFF, P.S.
                                                                                 787 MAYNARD AVE S
                                                                                  SEATTLE, WA 98104
                                                                          V (206) 330-0595 / F (206) 400-7609
               Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 3 of 11




 1   would not comply with the terms of the offer to timely and properly execute and return the

 2   original loan modification documents that Nationstar provided. Defendants submit that

 3   Nationstar was under no legal or contractual duty pursuant to the Deed of Trust to modify

 4   Plaintiffs’ Loan, Defendants further assert the claims against US Bank National Association, as

 5   Trustee for Lehman XS Trust Mortgage Pass-Through Certificates Series 2007-7 are without

 6   merit.

 7                        II.     Proposed Deadline to Join Additional Parties.

 8            The parties propose May 31, 2019 as the deadline to join additional parties.

 9                                  III.    Consent to Magistrate Judge
10            The Parties do not consent to a Magistrate Judge conducting all pre-trial proceedings.
11                                    IV.    Proposed Discovery Plan
12            A.     Initial Disclosures
13            The parties will exchange initial disclosures by April 17, 2019, which is the deadline set
14   forth by the Court in its Order of March 13, 2019 (Dkt No. 8).
15            B.     Subjects, Timing, and Potential Phasing of Discovery
16            The parties agree that discovery will be framed by the pleadings. The parties do not
17   anticipate needing to phase discovery at this time. The parties agree to a fact discovery cutoff
18   date of March 29, 2019.

19            C.     Electronically Stored Information
20            Counsel have informed their respective clients of the need to protect and preserve ESI in
21   their possession that may be relevant to this case. Because this case is not procedurally or
22   factually complex, the parties do not anticipate there will be much, if any, ESI discovery
23   required. Accordingly, the parties do not feel a formal ESI discovery order is necessary at this

24   time. In the event any issues with discovery or production of ESI arise that the parties cannot

25   resolve informally, the parties agree such disputes should be presented to the Court using LCR

26   37(a)92)’s expedited joint motion procedure. Should an ESI discovery order become necessary


       JOINT STATUS REPORT AND DISCOVERY PLAN - 3                             HENRY & DEGRAAFF, P.S.
                                                                                 787 MAYNARD AVE S
                                                                                  SEATTLE, WA 98104
                                                                          V (206) 330-0595 / F (206) 400-7609
               Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 4 of 11




 1   later in the case, the parties agree to jointly prepare such an order for the court’s review and

 2   entry.

 3            D.             Privilege Issues
 4            The parties shall assert attorney-client privilege, attorney work product protection, or
 5   any other applicable privilege or protection in response to any specific discovery requests to

 6   which one or more of the privileges apply. The parties shall further affirmatively indicate within

 7   their discovery responses whether privileged documents exist and are being withheld on the

 8   basis of an asserted privilege. Privilege logs will be produced concurrently with each party’s
     discovery responses. See also, Section 4.E., infra.
 9

10            E.     Proposed Limitations on Discovery

11            The Defendants in this case include the mortgage loan owner/beneficiary and the loan

12   servicer. At all relevant times, there existed a principal-agent relationship between the two

13   Defendants. As such, the parties understand that this relationship may impact the scope of
     discoverable information. The scope of privilege in discovery will be governed by the Federal
14
     Rules of Civil Procedure, the Federal Rules of Evidence, and by the applicable Local Rule or
15
     case law. Beyond recognizing privilege issues and their potential impact on the case, the parties
16
     do not anticipate the need for any changes or limitations on discovery at this time. The parties
17
     reserve the right to seek modifications in the future.
18
              F.     Need for Discovery Related Orders
19
              The parties anticipate the need for protective order to govern the use of information in
20
     discovery designated as “confidential.” The parties agree to use the Model Stipulated Protective
21
     Order, as modified by mutual agreement. The parties expect to file a proposed Stipulated
22
     Protective Order by May 1, 2019.
23
              The parties request the Court enter an Order pursuant to Fed.R.Evid. 502(d).
24

25                               V.      Views on Rule 26(f)(1) Disclosures

26            The parties’ views, proposals and agreements on all items set forth in Local Civil Rule

     26(f)(1) are as follows:
       JOINT STATUS REPORT AND DISCOVERY PLAN - 4                              HENRY & DEGRAAFF, P.S.
                                                                                  787 MAYNARD AVE S
                                                                                   SEATTLE, WA 98104
                                                                           V (206) 330-0595 / F (206) 400-7609
              Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 5 of 11




 1          A.      Prompt Case Resolution

 2          The parties are open to informal settlement discussions at the present time and anticipate

 3   being amenable to such discussions as the case progresses.

 4          B.      Alternative Dispute Resolutions

 5          In the interest of resolving this matter in a just, timely, and cost-effective manner, the

 6   parties will consider resolution by private mediators.

 7          C.      Related Cases

 8          On September 28, 2018, the Defendants recorded a Notice of Trustee’s sale for the
 9   Plaintiffs’ property located at 25905 5th Avenue Northeast, Arlington, WA 98223 (“Property”).
10   The Trustee’s sale was set for February 8, 2019 but was continued after the filing of this lawsuit and

11   now subject to a judicial hold pending the outcome of this matter.

12          D.      Discovery Management

13          See Paragraph 4.C, supra. The parties agree that discovery requests, responses, initial

14   disclosures, deposition notices, and other case related materials not filed with the Court can be

15   served electronically via email. The parties agree that any discovery disputes should be

16   presented to the Court using LCR 37(a)(2)’s expedited joint motion procedure.

17          E.      Anticipated Discovery Sought

18          See Paragraph 4B, supra. The parties further respond to this topic as follows:

19          Plaintiffs currently intend to conduct discovery on the following topics:

20          1.      Defendants’ records and handling of Plaintiffs’ loan file and Defendants’ general

21   policies and procedures with regard to loan modifications.

22          2.      Defendants’ records and handling of loan modifications with the servicer’s name

23   change to Mr. Cooper.

24          3.      Processes and Procedures, contracts, and other agreements relevant to the

25   Plaintiffs’ loan signed between Nationstar LLC d/b/a Mr. Cooper and U.S. Bank.

26          4.      Communications between Nationstar LLC d/b/a Mr. Cooper and U.S. Bank

     regarding the Plaintiffs’ loan modifications.
       JOINT STATUS REPORT AND DISCOVERY PLAN - 5                              HENRY & DEGRAAFF, P.S.
                                                                                  787 MAYNARD AVE S
                                                                                   SEATTLE, WA 98104
                                                                           V (206) 330-0595 / F (206) 400-7609
              Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 6 of 11




 1          5.      Other discovery regarding the allegations in the Complaint.

 2          Defendants currently intend to conduct discovery on the following topics:

 3          1.      Plaintiffs’ communications with Defendants regarding Plaintiffs’ request for the

 4   loan modification at issue in this case.

 5          2.      Plaintiffs’ records pertaining to Plaintiffs’ attempts to timely return the original

 6   loan modification documents at issue in the case.

 7          3.      Other discovery regarding the allegations of the Complaint.

 8          F.        Phasing Motions.
 9          The parties do not anticipate filing any phasing motions at this time. If a party later
10   concludes that issues in this case require phasing, those matters will be promptly brought to the
11   attention of the court and parties.
12          G.      Preservation of Discoverable Information.
13          The parties have undertaken efforts to preserve potentially discoverable information in
14   their respective possession, custody and control.
15          H.      Privilege Issues.
16          See Paragraph 4.E., supra.
17          The parties agree that information inadvertently produced in discovery that is otherwise
18   privileged or protected work product shall be immediately returned to the producing party,

19   sequestered, or destroyed, except that the receiving party may retain a copy of the information

20   solely for the purpose of challenging the designation of privilege or work product pursuant to

21   Fed.R.Civ.P. 26(b)(5). Inadvertent production shall not constitute a waiver of such protection, if

22   (i) such information appears on its face to have been inadvertently produced, or (ii) the

23   producing party provides notice within a reasonable amount of time after the inadvertent

24   production.

25          The parties request the court enter an order pursuant to Fed.R.Evid. 502(d).

26          I.      Model Protocol for Discovery of ESI

            See Paragraph 4.C, supra.
       JOINT STATUS REPORT AND DISCOVERY PLAN - 6                             HENRY & DEGRAAFF, P.S.
                                                                                 787 MAYNARD AVE S
                                                                                  SEATTLE, WA 98104
                                                                          V (206) 330-0595 / F (206) 400-7609
               Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 7 of 11




 1            J.      Alternatives to Model Protocol

 2            See Paragraph 4., supra.

 3                                VI.     Discovery and Pleading Deadlines

 4

 5    Event                                                Deadline
 6

 7    Exchange Initial Disclosures                         April 17, 2019
 8    Deadline to Join Additional Parties                  May 31, 2019
 9    Deadline to Add Claims or Defenses                   January 31, 2020
10    Fact Discovery Cut-Off                               March 29, 2020
11    Expert Discovery Deadline                            April 29, 2020
12    Dispositive Motion Deadline                          June 1, 2020
13    Trial                                                At least 90 days following final resolution of
14                                                         dispositive motions.
15                                             VII.    Bifurcation
16            The parties do not anticipate any bifurcation of issues at trial at this time. If a party later
17   concludes that issues in this case requires bifurcation, those matters will be promptly brought to
18   the attention of the court and parties.
19                                        VIII. Pretrial Statements
20            The parties believe a pretrial statement and pretrial order called for by Local Civil Rule
21   16(d),(h)(i) and (k) and 16.1 should be utilized in this case.
22                              IX.      ADR / Individualized Trial Program
23            If the matter is not dismissed on dispositive motions, the parties prefer private mediation
24   at the close of discovery. The parties decline an Individualized Trial Program for this case.
25

26


       JOINT STATUS REPORT AND DISCOVERY PLAN - 7                                 HENRY & DEGRAAFF, P.S.
                                                                                     787 MAYNARD AVE S
                                                                                      SEATTLE, WA 98104
                                                                              V (206) 330-0595 / F (206) 400-7609
                 Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 8 of 11




 1                      X.     Suggestions for Shortening or Simplifying the Case

 2          At present, the parties do not have any other suggestions for shortening or simplifying

 3   the case.

 4                                             XI.    Trial Date

 5          At least 90 days after resolution of dispositive motions, if any, or 60 days following the

 6   dispositive motions deadline if no motions are filed.

 7                                     XII.    Jury or Non-Jury Trial

 8          Plaintiffs request a jury trial. Neither defendant requests a jury trial. Any claim for
 9   injunction relief should be resolved by the court.
10                                             XIII. Trial Days

11          The parties expect this cases will require 5 trial days.

12                                            XIV. Trial Counsel

13          The names, addresses, and telephone numbers of all trial counsel are listed below as

14   undersigned counsel.

15                                       XV.     Trial Date Conflicts

16          The parties assume any trial in this matter will occur after June 1, 2020. Based on that

17   understanding:

18                •   Plaintiffs do not have any known conflicts after June 1, 2020 at this time

19                •   Defendants do not have any known conflicts after June 1, 2020 at this time.

20                                              XVI. Service

21          Plaintiffs have effected service on all Defendants.

22                                     XVII. Scheduling Conference

23          Absent a material deviation or specific request from the court, the parties do not require

24   a scheduling conference with the court before it enters a scheduling order in this case.

25                                  XVIII. Initial Disclosures – LCR 7-1

26          Defendant Nationstar Mortgage LLC d/b/a Mr. Cooper filed its initial corporate

     disclosure statement on March 7, 2019 (Dkt No. 3). Defendant U.S. Bank, as Trustee, filed its
       JOINT STATUS REPORT AND DISCOVERY PLAN - 8                             HENRY & DEGRAAFF, P.S.
                                                                                 787 MAYNARD AVE S
                                                                                  SEATTLE, WA 98104
                                                                          V (206) 330-0595 / F (206) 400-7609
              Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 9 of 11




 1   initial corporate disclosure statement on March 7, 2019 (Dkt No. 4). Defendant Quality Loan

 2   Service Corporation of Washington filed its initial corporate disclosure statement on March 14,

 3   2019 (Dkt No. 10).

 4          DATED this 24th day of April 2019.

 5
         _/s/ Christina L Henry________                   __/s/ Vicente Omar Barraza_____
 6       Christina L Henry, WSBA 31273                    Vicente Omar Barraza, WSBA 31273
 7       Jacob D. DeGraaff, WSBA# 36713                   BARRAZA LAW, PLLC
         HENRY & DEGRAAFF, PS                             Counsel for Plaintiffs
 8       Counsel for Plaintiffs                           10728 16th Ave SW
         787 Maynard Ave S                                Seattle, WA 98146
 9       Seattle, WA 98104                                206-933-7861 / Fax 206-933-7863
         206-330-0595 Fax 206-400-7609                    omar@barrazalaw.com
10
         chenry@hdm-legal.com,
11       jacobd@hdm-legal.com

12       _/s/ Melissa A. Huelsman_________
         Melissa A. Huelsman, WSBA 30935
13       Law Offices of Melissa A. Huelsman
14       Counsel for Plaintiffs
         705 2nd Ave, Ste 601
15       Seattle, WA 98104-1726
         206-447-0103 / Fax 206-673-8220
16       mhuelsman@predatorylendinglaw.com
17

18

19

20

21

22

23

24

25

26


       JOINT STATUS REPORT AND DISCOVERY PLAN - 9                          HENRY & DEGRAAFF, P.S.
                                                                              787 MAYNARD AVE S
                                                                               SEATTLE, WA 98104
                                                                       V (206) 330-0595 / F (206) 400-7609
          Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 10 of 11



      _/s/ Robert W. McDonald___________             _/s/ Christopher G. Varallo_______
 1    Robert W. McDonald, WSBA                       Christopher G. Varallo, WSBA
 2    Quality Loan Service Corp of WA                Steven J. Dixson
      108 1st Ave S, Ste 202                         Witherspoon Kelley
 3    Seattle, WA 98104                              422 W. Riverside Ave, Ste 1100
      Tel# 206-596-4862                              Spokane, A 99201-0300
 4    Fax# 206-274-4902                              Tel# 509-624-0300
      rmcdonald@qualityloan.com,                     Fax# 509-458-2728
 5    cvnotice@mccarthyholthus.com,                   cgv@witherspoonkelley.com
      rockymcdonald@gmail.com                        sjd@witherspoonkelley.com
 6                                                   terrye@witherspoonkelley.com
      Attorneys for Defendant Quality Loan Service
 7    Corp. of WA                                    aliciaa@witherspoonkelley.com
                                                     Attorneys for Defendants Nationstar
 8                                                   Mortgage LLC and U.S. Bank National
                                                     Association, as Trustee for Lehman XS
 9                                                   Trust Mortgage Pass-Through Certificates
                                                     Series 2007-7N
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT STATUS REPORT AND DISCOVERY PLAN - 10                   HENRY & DEGRAAFF, P.S.
                                                                      787 MAYNARD AVE S
                                                                       SEATTLE, WA 98104
                                                               V (206) 330-0595 / F (206) 400-7609
            Case 2:19-cv-00333-MJP Document 18 Filed 04/24/19 Page 11 of 11




 1                                   CERTIFICATE OF SERVICE

 2
            I, Christina L Henry, declare as follows:
 3
            I am a citizen of the United States and of the State of Washington, over the age of
 4
     21 years, not a party to the above-entitled action and competent to be a witness.
 5
            On April 24, 2019, I caused to be served a Joint Status Report and Discovery Plan
 6
     electronically via USDC court system CM/ECF:
 7
            I declare under penalty of perjury under the laws of the State of Washington and
 8
     the United States that the foregoing is true and correct to the best of my knowledge.
 9
            Executed this 24th day of April 2019, at Seattle, Washington.
10

11
                                                  _________________________
12                                                Christina L Henry

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      JOINT STATUS REPORT AND DISCOVERY PLAN - 11                          HENRY & DEGRAAFF, P.S.
                                                                              787 MAYNARD AVE S
                                                                               SEATTLE, WA 98104
                                                                       V (206) 330-0595 / F (206) 400-7609
